Matter of Herrera v Vallone (2022 NY Slip Op 05317)





Matter of Herrera v Vallone


2022 NY Slip Op 05317


Decided on September 28, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
REINALDO E. RIVERA
JOSEPH A. ZAYAS
DEBORAH A. DOWLING, JJ.


2022-02979	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Victor M. Herrera, on behalf of Justin E. Baerga, petitioner, 
vPeter F. Vallone, Jr., etc., et al., respondents.


Victor M. Herrera, on behalf of Justin E. Baerga, Jamaica, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent Peter F. Vallone, Jr.
Melinda Katz, District Attorney, Kew Gardens, NY (Christopher J. Blira-Koessler of counsel), respondent pro se.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Peter F. Vallone, Jr., a Justice of the Supreme Court, Queens County, to determine a motion purportedly filed by Justin E. Baerga in an action entitled People v Baerga, pending in that court under Indictment No. 943/20, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the proceeding is dismissed, without costs or disbursements.
The petitioner, Victor M. Herrera, does not allege that he is authorized to act on behalf of Justin E. Baerga (see Judiciary Law § 478; Abraham v American Gardens Co., 189 AD3d 741, 745), or that he otherwise has the capacity to commence this proceeding on behalf of Justin E. Baerga (see Community Bd. 7 of Borough of Manhattan v Schaffer, 84 NY2d 148). Accordingly, the proceeding must be dismissed.
IANNACCI, J.P., RIVERA, ZAYAS and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court